Kennedy, Associate Justice,
concurring:
I concur with mv Brother Greene in the conclusion that “ the prosecution below should have been at the suit of the Territory, and not at the suit of the United States,” and that the judgment therein, must therefore be reversed.
’ I coincide with the reasons assigned by him in support of that position, but express no opinion on the various independent propositions not necessary to establish it, contained in the decision.
James K. Kennedy, Associate Justice.